ITEMID: 001-67194
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF ÇELİK AND İMRET v. TURKEY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 3 with regard to first applicant;No violation of Art. 3 with regard to second applicant;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 9. The applicants, Abdurrahman Çelik and Kasim İmret were born in 1958 and 1947 respectively and live in Batman.
10. On 17 May 1998 the applicants, accused of acting as couriers for the PKK, were arrested by police officers from the Batman Security Directorate.
11. Prior to their detention in police custody, the applicants were examined by a doctor who found that they did not bear the marks of any injury. The applicants were then taken to the Batman Security Directorate where they were detained and questioned.
12. On 18 May 1998 the public prosecutor authorised the applicants' continued detention until 20 May 1998.
13. On 18 and 20 May 1998 the applicants were again examined by two doctors who found that there was no evidence that the applicants had been illtreated.
14. The applicants allege that they were subjected to various types of torture and inhuman treatment during their detention in police custody. They claim they were blindfolded and immersed in high pressure cold water. They had to stand naked and electric shocks were administered to various parts of their bodies including their sexual organs. They state that their testicles were squeezed and that their hands and legs were tied. They were severely beaten and deprived of food and water and prevented from using toilet facilities. They were also kept in isolation, subjected to unbearable noises, insulted and threatened with death. From time to time, police officers applied medication to their injuries.
15. On 20 May 1998 the applicants were brought before the Batman public prosecutor and then before the Batman Magistrates' Court (Sulh Ceza Mahkemesi). According to a protocol dated 20 May 1998 signed by six police officers, the applicants bumped into each other while they were getting out of the police car and Abdurrahman Çelik fell. It is to be noted that the applicants deny the authenticity of this protocol.
16. Both before the public prosecutor and the Batman Magistrates' Court the applicants denied the veracity of the statements that had been taken from them by the police and stated that they had been subjected to ill-treatment during their detention in police custody. The judge of the Batman Magistrates' Court observed that there was a violet-coloured bruise around Abdurrahman Çelik's left eye. She also noted the applicants' allegation that their statements were incorrect and had been obtained under duress. The Batman Magistrates' Court ordered the applicants' detention on remand.
17. On the same day the applicants were taken to the Batman prison.
18. On 21 May 1998 the applicants were examined by the prison doctor, Dr. T. D., who noted that there were marks on Abdurrahman Çelik's body resulting from the physical violence inflicted on him. He reported the following in respect of Abdurrahman Çelik:
“There is a bruise of 3 cm underneath the left eye. Furthermore, there are two petechial lesions on both right and left inguinal areas.”
19. In respect of Kasım İmret, Dr. T.D. noted that the latter's body did not bear any injury resulting from physical violence. The doctor further reported the following regarding Kasım İmret:
“There is a scar of 0,5 cm in diameter on the left side of the lower lip on the exterior.”
20. On the same day, the applicants filed petitions with the Batman Magistrates' Court and requested the latter to annul the order for their detention on remand. They emphasised, inter alia, that the statements taken by the police were false as they had been signed under duress
21. On 15 July 1999 one of the applicants, Abdurrahman Çelik was examined by a commission of medical experts from the Izmir Chamber of Doctors (tabipler odası). According to the report drafted by the commission, the applicant suffered somatic and psychological problems. The commission opined that the medical findings were a result of physical ill-treatment inflicted on the applicant.
22. On 12 June 1998 the public prosecutor at the Diyarbakır State Security Court filed a bill of indictment charging the applicants under Article 169 of the Criminal Code with aiding and abetting the members of the PKK.
23. On 27 July 1998 the applicants' representative filed a petition with the Diyarbakır State Security Court, alleging that the applicants had been tortured while in detention at the Batman Security Directorate. He requested the court to order the Batman Prison Administration to send the prison doctor's medical reports of 21 May 1998.
24. On 29 July 1998 the Batman prison administration submitted copies of the medical reports to the office of the Batman public prosecutor who transferred them to the Diyarbakır State Security Court.
25. On 13 August 1998 the Diyarbakır State Security Court held the first hearing against the applicants. Before the court, the applicants denied the charges and stated, inter alia, that they were forced to sign statements while blindfolded at the Batman Security Directorate. They also denied the veracity of the content of these statements.
26. The Diyarbakır Security Court read out the medical reports of 21 May 1998 drafted by the doctor of the Batman prison and asked the applicants' representative to make comments if he wished. The representative submitted that he had no objections to their contents. He further added that there was no evidence against the applicants other than the statements taken by the police at the Batman Security Directorate and that these statements were inadmissible as evidence against the applicants given that they had been obtained through ill-treatment. With reference to the medical report of 21 May 1998, the applicants' representative formally requested the court to initiate a criminal investigation (suç duyurusu) against the police officers responsible for the ill-treatment of the applicants and against the doctor who examined them following their release from police custody, for failing to note their injuries in his medical report of 20 May 1998.
27. The Diyarbakır State Security Court dismissed the request of the applicants' representative. It decided that the applicants had to lodge their complaints themselves with the local public prosecutor's office. It further decided that that there was no ground for the continued detention of the applicants and ordered their immediate release.
28. On 4 February 1999 the Diyarbakır State Security Court acquitted the applicants. The court held that there was no evidence against the applicants, other than the statements taken at the Batman Security Directorate which was insufficient to ground a conviction.
29. On 11 November 1999 the International Law and Foreign Relations Directorate of the Ministry of Justice sent a letter to the public prosecutor's office in Batman informing the latter about the applicants' allegations before the European Court of Human Rights.
30. Following the letter of 11 November 1999, the Batman public prosecutor initiated a preliminary investigation into the applicants' allegations. He took statements from the accused police officers who denied the charges against them. The police officers alleged that the applicants sustained their injuries on account of the crowd in the prison vehicle while they were being taken to the Batman Magistrates' Court.
31. On 15 February 2001 the Batman public prosecutor filed a bill of indictment with the Batman Assize Court (Ağır Ceza Mahkemesi) charging nine police officers, who were on duty at the Batman Security Directorate at the relevant time, with inflicting ill-treatment on the applicants. The charges were brought under Article 243 § 1 of the Criminal Code. The defendants were accused of illtreatment of the applicants in order to obtain a confession from them. The public prosecutor however stated in the indictment that there was not sufficient evidence against the police officers which could prove that the applicants had been ill-treated in police custody.
32. The Batman Assize Court held thirteen hearings in the case against the police officers between 16 February 2001 and 22 May 2003. The court heard oral evidence from the accused police officers, the witnesses and the applicants.
33. On 22 May 2003 the Batman Assize Court acquitted the accused police officers holding that there was insufficient evidence to conclude that the accused had ill-treated the applicants in police custody.
34. On 25 June 2003 the Batman Assize Court's judgment became final.
35. A description of the relevant domestic law at the material time can be found in Batı and Others v. Turkey, no. 33097/96 and 57834/00, § 96100, 3 June 2004 and Elçi and Others v. Turkey, no. 23145/93 and 25091/94, §§ 573 and 575, 13 November 2003.
VIOLATED_ARTICLES: 13
3
NON_VIOLATED_ARTICLES: 3
